        Case 2:20-cv-01383-GMB Document 5 Filed 10/06/20 Page 1 of 4            FILED
                                                                       2020 Oct-06 PM 03:11
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA


     IN THE UNITED STATE DISTRICT COURT FOR THE NORTHERN
            DISTRICT OF ALABAMA,SOUTHERN DIVISION


HARTFORD LIFE AND ACCIDENT    )(
COMPANY                       )(
                              )(
                              )(              CASE NUMBER:
             PLAINTIFF        )(              2:20-cv-01383 GMB
                              )(
VS                            )(
                              )(
                              )(
HENREITTA BROWN,CRYSTAL BROWN,)(
ET AL                         )(
                              )(
             DEFENDANTS       )(



     DEFENDANT HENREITTA BROWN’S ANSWER TO COMPLAINT FOR
                        INTERPLEADER


      COMES NOW, the Defendant, Henreitta Brown, through

her attorney of record, Patrice Blankenship, Esq. and

submits this answer and hereby states the following:

1.    That Henreitta Brown is the surviving spouse of the

      decedent, Ricky Brown.

2.    That the decedent was insured by the Plaintiff

      under a group life insurance policy issued by his
        Case 2:20-cv-01383-GMB Document 5 Filed 10/06/20 Page 2 of 4




       employer Timco Aviation Services, Inc. in the

       aggregrate amount of $264,000.00.

3.     That on July 24, 2013, the decedent executed a

       beneficiary designation form which was then

       presented to his employer’s Human Resources

       department.

4.     The decedent’s beneficiary designation document

       identifies the Defendant Henreitta Brown as his

       wife and directs that 70% of the insurance policy

       proceeds be paid to her.

5.     That the Defendant, Henreitta Brown is one of the

       named beneficiaries under the insured’s policy and

       that there exists no legal basis for delay or

       denial of payment of such proceeds in accordance

       with the decedent’s designation.

       WHEREFORE PREMISES CONSIDERED, the Defendant,

     Henrietta Brown would request the Court grant the

     following relief:

       a. That the insurance proceeds designated to be paid

         to the Defendant, Henreitta Brown be immediately
     Case 2:20-cv-01383-GMB Document 5 Filed 10/06/20 Page 3 of 4




      disbursed in accordance with the policy terms and

      the express direction of the decedent.

    b. To deny the Plaintiff’s request to enjoin the

      Defendant from any future claims against the

      Plaintiff.

    c. To deny the Plaintiff’s request to be awarded

      attorney’s fees and costs.

    d. To grant to the Defendant, Henreitta Brown any

      other relief to which she may be entitled.


                                Respectfully Submitted

                                /s/ Patrice Blankenship
                                Patrice Blankenship, Esq.
                                Attorney for Defendant,
                                Henreitta Brown

Of Counsel

BLANKENSHIP & ASSOCIATES, P.C.
1117 22nd Street South
Birmingham, AL 35205
Phone: 205-458-1145
Fax: 205-942-7094

                    Certificate of Service

    This is to certify that a copy of the foregoing has
been served upon counsel for the Plaintiff by the PACER
electronic filing system.
     Case 2:20-cv-01383-GMB Document 5 Filed 10/06/20 Page 4 of 4




Dated this the 6th day of September, 2020.

                                /s/Patrice Blankenship______
                                Patrice Blankenship, Esq.
